DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the block" in line 3. There is insufficient antecedent basis for this limitation in the claim. The examiner is not clear on whether “the block” from claim 2 is referring to the block adjacent to the left of a to-be-encoded block, or is referring to the to-be-encoded block, or the block adjacent above the to-be-encoded block as claimed in claim 1.

Claim 11 recites the limitation "the block" in line 3. There is insufficient antecedent basis for this limitation in the claim. The examiner is not clear on whether 

Claim 18 recites the limitation "the block" in line 3. There is insufficient antecedent basis for this limitation in the claim. The examiner is not clear on whether “the block” from claim 18 is referring to the block adjacent to the left of a to-be-encoded block, or is referring to the to-be-encoded block, or the block adjacent above the to-be-encoded block as claimed in claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s), 5, 8-10, 14, 17, 21, and 24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Regunathan et al. (US 2009/0296808).

Regarding claim 1 Regunathan discloses an image encoding apparatus comprising: circuitry configured to: 
calculate, if a block adjacent to the left of a to-be-encoded block cannot be referenced and a block adjacent above the to-be-encoded block can be referenced, a prediction quantization parameter of the to-be-encoded block using a quantization parameter of the block adjacent above (QP being predicted based on the QPs of one or more other, spatially adjacent macroblocks in the frame – [0089]; considering a single neighbor’s QP to be the predicted QP – [0114]; a QP prediction rule accounts for the unavailability of a neighbor QP – [0130-0131, 0140]); 
calculate, if the block adjacent to the left can be referenced and the block adjacent above cannot be referenced, the prediction quantization parameter of the to-be-encoded block using a quantization parameter of the block adjacent to the left (QP being predicted based on the QPs of one or more other, spatially adjacent macroblocks in the frame – [0089]; considering a single neighbor’s QP to be the predicted QP – [0114]; a QP prediction rule accounts for the unavailability of a neighbor QP – [0130-0131, 0140]); 
generate difference information indicating a difference between the prediction quantization parameter and a quantization parameter set for the to- be-encoded block (signaling a difference value between the QP of the macroblock and the predicted QP – [0098, 0103]); and 
generate a bit stream comprising the difference information (signaling a difference value between the QP of the macroblock and the predicted QP – [0098, 0103]; as a person with ordinary skill in the art would know the bitstream containing encoded information contains signaling information such as the signaling for the difference value; bitstream signaling QP information – [0007, 0009]).
The examiner notes that since the limitations “…if a block adjacent to the left of a to-be-encoded block cannot be referenced and a block adjacent above the to-be-if the block adjacent to the left can be referenced and the block adjacent above cannot be referenced, the prediction quantization parameter of the to-be-encoded block using a quantization parameter of the block adjacent to the left” are conditional limitations, at least when a block adjacent to the left of a to-be-encoded block can be referenced and when the block adjacent above can be referenced, Regunathan meets the limitations of the claim.

Regarding claim 5 Reganathan discloses the image encoding apparatus according to claim 1, wherein the circuitry generates the bit stream by performing encoding processing using the quantization parameter set for the to-be-encoded block (encoding tool 200 performing encoding process and generating an output bitstream – [0061], Figure 2).

Claim 8 corresponds to the encoding method performed by the encoding apparatus of claim 1. Therefore, claim 8 is being rejected on the same basis as claim 1.

Claim 9 corresponds to the non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute the method performed by the encoding apparatus of claim 1. Therefore, claim 9 is being rejected on the same basis as claim 1.

Claim 10 corresponds to the decoding apparatus performing the inverse process of the encoding apparatus of claim 1. Therefore, claim 10 is being rejected on the same basis as claim 1.

Claim 14 corresponds to the decoding apparatus performing the inverse process of the encoding apparatus of claim 5. Therefore, claim 14 is being rejected on the same basis as claim 5.

Claim 17 corresponds to the decoding method which is the inverse process of the encoding method of claim 8. Therefore, claim 17 is being rejected on the same basis as claim 8.

Claim 21 is being rejected on the same basis as claim 5.

Claim 24 is being rejected on the same basis as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 6-7, 11-13, 15-16, 18-20, 22, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Regunathan et al. (US 2009/0296808) in view of Lu et al. (WO 2011156458A1).

Regarding claim 2 Regunathan discloses the image encoding apparatus according to claim 1. However, fails to explicitly disclose wherein the block is a coding unit, and the coding unit has a hierarchical structure.
In his disclosure Lu teaches the block is a coding unit, and the coding unit has a hierarchical structure (coding unit – p.4, lines 3-12; the coding unit is characterized by the largest coding unit size and the hierarchical depth in the largest coding unit that the coding unit belongs to – p.4, lines 15-17).
It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Lu into the teachings of Regunathan because reason of pursue the known options within his or her technical grasp if this leads to anticipated success.

Regarding claim 3 Regunathan discloses the image encoding apparatus according to claim 2, wherein the circuitry generates the bit stream by performing encoding processing using the quantization parameter set for the to-be-encoded block (encoding tool 200 performing encoding process and generating an output bitstream – [0061], Figure 2).

claim 4 Regunathan discloses the image encoding apparatus according to claim 3. However, fails to explicitly disclose wherein the circuitry generates difference information indicating a difference between an initial value of a quantization parameter for a slice and the set quantization parameter, in a case that no block can be referenced.
In his disclosure Lu teaches the circuitry generates difference information indicating a difference between an initial value of a quantization parameter for a slice and the set quantization parameter, in a case that no block can be referenced (qp_delta being the difference between the quantization parameter for the current coding unit and the slice – p.5, lines 14-16).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Lu into the teachings of Regunathan because such incorporation reduces the overhead needed for signaling quantization parameter information to the decoder (p.14, lines14-16).

Regarding claim 6 Regunathan discloses the image encoding apparatus according to claim 5. However, fails to explicitly disclose wherein the circuitry generates difference information indicating a difference between an initial value of a quantization parameter for a slice and the set quantization parameter, in a case that no block can be referenced.
In his disclosure Lu teaches the circuitry generates difference information indicating a difference between an initial value of a quantization parameter for a slice and the set quantization parameter, in a case that no block can be referenced (qp_delta 
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Lu into the teachings of Regunathan because such incorporation reduces the overhead needed for signaling quantization parameter information to the decoder (p.14, lines14-16).

Regarding claim 7 Regunathan discloses the image encoding apparatus according to claim 1. However, fails to explicitly disclose wherein the circuitry generates difference information indicating a difference between an initial value of a quantization parameter for a slice and the set quantization parameter, in a case that no block can be referenced.
In his disclosure Lu teaches the circuitry generates difference information indicating a difference between an initial value of a quantization parameter for a slice and the set quantization parameter, in a case that no block can be referenced (qp_delta being the difference between the quantization parameter for the current coding unit and the slice – p.5, lines 14-16).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was made, to incorporate the teachings of Lu into the teachings of Regunathan because such incorporation reduces the overhead needed for signaling quantization parameter information to the decoder (p.14, lines14-16).

Claim 11 corresponds to the decoding apparatus performing the inverse process of the encoding apparatus of claim 2. Therefore, claim 11 is being rejected on the same basis as claim 2.

Claim 12 corresponds to the decoding apparatus performing the inverse process of the encoding apparatus of claim 3. Therefore, claim 12 is being rejected on the same basis as claim 3.

Claim 13 corresponds to the decoding apparatus performing the inverse process of the encoding apparatus of claim 4. Therefore, claim 13 is being rejected on the same basis as claim 4.

Claim 15 corresponds to the decoding apparatus performing the inverse process of the encoding apparatus of claim 6. Therefore, claim 15 is being rejected on the same basis as claim 6.

Claim 16 corresponds to the decoding apparatus performing the inverse process of the encoding apparatus of claim 7. Therefore, claim 16 is being rejected on the same basis as claim 7.

Claim 18 is being rejected on the same basis as claim 2.

Claim 19 is being rejected on the same basis as claim 3.
Claim 20 is being rejected on the same basis as claim 4.

Claim 22 is being rejected on the same basis as claim 6.

Claim 23 is being rejected on the same basis as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103.  The examiner can normally be reached on M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482